Citation Nr: 0904710	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increase initial rating for tinnitus, 
currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The Board notes that in a December 2008 correspondence the 
Veteran withdrew his appeal for an increased rating for 
bilateral hearing loss.  As this withdrawal meets the 
requirements of 38 C.F.R. § 20.204, the Board finds the 
withdrawal effective and will evaluate the only the Veteran's 
increased rating for tinnitus.

Further, the Veteran's December 2008 statement appears to 
request the Board take jurisdiction over the claims contained 
in a December 2006 rating action.  However, the Board does 
not properly have jurisdiction over this claim, (see 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202), and therefore, 
these matters are referred to the RO for appropriate action.

FINDINGS OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Here, however, the Veteran's claim was for service 
connection, which was granted, and he now appeals the rating 
that was assigned.  Since his initiating claim was granted, 
no further notice under the VCAA is necessary.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained.  Further, 
the Veteran was also offered the opportunity to testify at a 
hearing before the Board, but he failed to appear and his 
request was deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d)  As the Board does not have notice of any 
additional relevant evidence, which is available but not of 
record, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

The VA Rating Schedule limits a Veteran to a single 10 
percent disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  See Smith v. 
Nicholson, 541 F. 3d. 1344 (2006).  

Two audiological examination related to the veteran's 
tinnitus claim are record.  An August 2004 private 
audiological examination documents the Veteran's account of 
tinnitus.  The Veteran recalled experiencing tinnitus during 
service, after being exposed to B52 plane engines.  At the 
Veteran's May 2005 VA audiological examination the Veteran 
complained of bilateral tinnitus.  He further reported that 
the tinnitus was masked by the environment, though it was 
constant.  The examiner further recorded the Veteran's 
account that his tinnitus affected his concentration, but not 
his sleep.  

Based on these two reports the RO granted the Veteran's 
tinnitus claim and assigned a 10 percent rating.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. § 6260.  
See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
As there is no legal basis upon which to award a higher 
evaluation for tinnitus, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that there is no showing that the 
Veteran's tinnitus reflects such an exceptional or unusual 
disability picture as to warrant a rating on an 
extraschedular basis.  There is no showing the disability 
results in interference with employment, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria to submit 
the Veteran's claim for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increase initial rating for tinnitus, currently rated at 
10 percent, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


